DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 07/27/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al ( US 2013/0214234 A1; hereafter Gopalan ) in view of LU et al ( US 2019/0088863A1; hereafter LU.

Regarding claim 1, Gopalan discloses a memory device comprising: 
at least one inert electrode ( metal line 10, Para [ 0024]); at least one active electrode ( Fig 9B, element 140, Para [ 0085]) ; an insulating element ( Fig 9B, dielectric 50, Para [ 0024]) arranged at least partially between the at least one active electrode Fig 9B, element 140, Para [ 0085]) and the at least one inert electrode ( metal line 10, Para [ 0024]); and a element ( Fig 4, barrier layer 30) arranged under the insulating element ( Fig 9B, dielectric 50, Para [ 0024]) where the element  ( Fig 4, barrier layer 30) is arranged at least partially between the at least one active electrode ( Fig 9B, element 140, Para [ 0085]) and the at least one inert electrode ( metal line 10, Para [ 0024]); wherein the switching element ( Fig 4, barrier layer 30) comprises: a first end and a second end ( Fig 4, barrier layer 30, left end and right end) contacting directly the at least one active electrode ( Fig 9B, element 140, Para [ 0085]); and a middle segment  ( Fig 4, middle region of barrier layer 30) between the first end and the second end ( Fig 4, barrier layer 30, left end and right end), wherein the middle segment  ( Fig 4, middle region of barrier layer 30) at least partially contacts the at least one inert electrode ( metal line 10, Para [ 0024]).
But, Gopalan does not disclose explicitly barrier layer can be switching element.

In a similar field of endeavor, LU discloses barrier layer can be switching element (Para [0018] discloses barrier layer made with aluminum oxide, tantalum oxide, (Tao) and titanium oxide (TiO), which is same materials discloses instant application as switching element. This barrier layer can be used as switching element).

Since Gopalan and LU are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by LU would have been recognized in the pertinent art of Gopalan. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Gopalan in light of LU teaching “barrier layer can be switching element (Para [0018] discloses barrier layer made with aluminum oxide, tantalum oxide, (Tao) and titanium oxide (TiO), which is same materials discloses instant application as switching element. This barrier layer can be used as switching element)” for further advantage such as improve device performance.

Regarding claim 21, Gopalan and LU discloses the memory device of claim 1, Gopalan further discloses wherein the middle segment is a continuous middle segment joining the first end and the second end  ( Fig 4, middle region of barrier layer 30).


Alternate Rejection:


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 6, 7, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al ( US 2010/0176365 A1; hereafter Park ).

Regarding claim 1, Park discloses a memory device (Fig 4) comprising:
 at least one inert electrode (Fig 4, electrode 112, construed as inert electrode, Para [ 0033]) ; at least one active electrode  ( Fig 4, element [163/162/161], construed as active electrode, Para [ 0062-0063], made with same materials such as TiN or TaN or WN); an insulating element (protective layer 142, Para [ 0055]) arranged at least partially between the at least one active electrode ( element [163/162/161], construed as active electrode, Para [ 0062-0063]) and the at least one inert electrode (112); and a switching element ( resistive variable layer 131/132, construed as switching element, Para [ 0063]) arranged under the insulating element ( protective layer 142, Para [ 0055]) where the switching element  (131/132) is arranged at least partially between the at least one active electrode (element [163/162/161]) and the at least one inert electrode (112); wherein the switching element (131/132)  comprises: a first end and a second 

Regarding claim 2, Park discloses the memory device of claim 1, Park further discloses wherein the at least one active electrode (element [163/162/161]) comprises a plurality of active electrodes (element [163/162/161]), and wherein the first end (131/132) contacts a first active electrode of the plurality of active electrodes (element [163/162/161]) and the second end (131/132) contacts a second active electrode of the plurality of active electrodes (element [163/162/161]).  
 
Regarding claim 4, Park discloses the memory device of claim 1, Park further discloses wherein the at least one inert electrode (112) comprises a first inert electrode (112 left) and a second inert electrode (112 right), and wherein the memory device further comprises dielectric material (110) between the first inert electrode (112 left) and the second 2inert electrode (112 right), and wherein the switching element is arranged at least partially over the dielectric material (110).  

Regarding claim 6,  Park discloses the memory device of claim 1, Park further discloses wherein the switching element (131/132) comprises at least one additional segment (137/136) extending between the at least inert electrode (112) and the at least one active electrode (element [163/162/161]).  

Regarding claim 7, Park discloses the memory device of claim 6, Park further discloses wherein the at least one additional segment comprises a first additional segment (137) and a second additional segment (136), and the middle segment comprises one or more segments between the first additional segment (134) and the second additional segment (135), wherein the one or more segments of the middle segment (135/135) extend in a direction different from the additional segments (136/137).  

Regarding claim 10, Park discloses the memory device of claim 1, Park further discloses wherein the memory device further comprises further insulating elements (insulating material 150, Para [0060]) arranged at least partially over the at least one inert electrode (112), and wherein the switching element (131/132) is at least partially arranged between the insulating element (150) and each further insulating element (interlayer insulating layer 120, Para [0043]).  

Regarding claim 11, Park discloses the memory device of claim 10, Park further discloses wherein the further insulating elements (150) are arranged at least partially under the at least one active electrode (element [163/162/161]).  

Regarding claim 19, Park discloses a memory structure comprising a plurality of memory devices (Fig 2-4), wherein each memory device comprises:


Regarding claim 20, Park discloses the memory structure of claim 19, Park further discloses wherein the switching elements of the plurality of memory devices (131/132) are formed as a single continuous switching element (Fig [2,4] element [163/162/161]).


Claim Rejection- 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al ( US 2010/0176365 A1; hereafter Park ) as applied claims above and further in view of Chang et al ( US 2015/0287915 A1; hereafter Chang).

Regarding claim 13, Park disclose the memory device of claim 1, But, Park does not disclose explicitly wherein a thickness of the switching element ranges from 1 nm to 10 nm.  
In a similar field of endeavor, Chang discloses wherein a thickness of the switching element ranges from 1 nm to 10 nm (Para [0027]).
Since Park and Ching are both from the similar field of endeavor, and memory device, the purpose disclosed by Ching would have been recognized in the pertinent art of Park. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park in light of Ching teaching “wherein a thickness of the switching element ranges from 1 nm to 10 nm (Para [0027]) for further advantage such as to have desire thickness and improve magnetization of resistive memory device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al ( US 2010/0176365 A1; hereafter Park ) as applied claims above and further in view of CHEN et al ( US 2017/0229515 A1; hereafter CHEN).

Regarding claim 14, Park disclose the memory device of claim 1, But, Park does not disclose explicitly wherein the switching element comprises polycrystalline material.

In a similar field of endeavor, CHEN discloses wherein the switching element comprises polycrystalline material (Para [0023] discloses variable resistance layer, construed as switching materials includes polycrystalline).
Since Park and CHEN are both from the similar field of endeavor, and memory device, the purpose disclosed by CHEN would have been recognized in the pertinent art of Park. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Park in light of CHEN teaching “wherein the switching element comprises polycrystalline material (Para [0023] discloses variable resistance layer, construed as switching materials includes polycrystalline)” for further advantage such as to improve performance in memory device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA  and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/           Primary Examiner, Art Unit 2898